EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Gaffney (Reg. No. 46,717) on 2 August 2021.

The application has been amended as follows:

1. (Currently Amended) A computer-implemented method comprising:
indexing one or more databases including creator-provided metadata and implicit metadata, the implicit metadata including keywords or other information associated with the database and that was automatically extracted from a request to use the one or more databases in response to the request, the request being from a first source different than the one or more databases such that the implicit metadata includes at least one keyword not contained in the one or more databases and not contained in the creator-provided metadata of the one or more databases;
receiving one or more query terms of a search of multiple databases including the one or more databases from a second source different than the one or more databases and different than the first source;
comparing the one or more query terms with the implicit metadata;
responsive to comparing the query terms, determining a ranking of the one or more databases based on the comparison of the one or more query terms with the implicit metadata; and
transmitting, via a data store management system, the determined ranking of the one or more databases to the second source from which the one or more query terms were received




2. (Currently Amended) The computer-implemented method of claim 1, wherein the request to use the one or more databases the one or more databases.
the request to use the one or more databases the one or more databases, the end using entity comprising a third-party application.

4. (Currently Amended) The computer-implemented method of claim 1, wherein the request to use the one or more databases the one or more databases, the end using entity comprising a computing device other than an end user's computing device.

5. (Currently Amended) The computer-implemented method of claim 1, wherein the request to use the one or more databases the one or more databases, the end using entity comprising a server.

6. (Currently Amended) The computer-implemented method of claim 1, wherein the indexing includes writing the extracted implicit metadata to a table within the one or more databases.

extracted implicit metadata is associated with an entirety of the one or more databases.

8. (Currently Amended) The computer-implemented method of claim 1, wherein the extracted implicit metadata is associated with a subset of the data within the one or more databases.

9. (Currently Amended) The computer-implemented method of claim 1, wherein the request to use the one or more databases the one or more databases.

10. (Currently Amended) The computer-implemented method of claim 1, wherein the request to use the one or more databases the one or more databases, and wherein at least some of the extracted implicit metadata pertains to developer comments in said code.

extracted implicit metadata is associated with the first source different than the one or more databases.

12. (Currently Amended) The computer-implemented method of claim 1, wherein the extracted implicit metadata pertains to keywords or other information extracted responsive to generation of a report from the one or more databases.

13. (Currently Amended) One or more computer readable storage media having computer readable instructions stored therein which, in response to execution, cause a computing device to perform operations, the operations comprising:
indexing one or more databases including creator-provided metadata and implicit metadata, the implicit metadata including keywords or other information associated with the database and that was automatically extracted from a request to use the one or more databases in response to the request, the request being from a first source different than the one or more databases such that the implicit metadata includes at least one keyword not contained in the one or more databases and not contained in the creator-provided metadata of the one or more databases;
receiving one or more query terms of a search of multiple databases including the one or more databases from a second source different than the one or more databases and different than the first source;
comparing the one or more query terms with the implicit metadata;
responsive to comparing the query terms, determining a ranking of the one or more databases based on the comparison of the one or more query terms with the implicit metadata; and
transmitting, via a data store management system, the determined ranking of the
one or more databases to the second source from which the one or more query terms were received




14. (Currently Amended) The one or more computer readable storage media of claim 13, wherein the request to use the one or more databases is associated with an end user's interaction with data of the one or more databases

the request to use the one or more databases comprises an e-mail communication.

16. (Currently Amended) The one or more computer readable storage media of claim 13, wherein the request to use the one or more databases comprises a communication other than an e-mail communication.

17. (Currently Amended) The one or more computer readable storage media of claim 13, wherein the request to use the one or more databases is associated with an additional source other than a creator or maintainer of the database.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Yao et al. (US 2011/0307432 A1) and Polo-Malouvier et al. (US 8,126,887 B2) are the closest prior art on record and teach the limitations of 
indexing one or more databases including creator-provided metadata and implicit metadata, the implicit metadata including keywords or other information associated with the database and that was automatically extracted from a request to use the one or more databases in response to the request, the request being from a first source different than the one or more databases such that the implicit metadata 
receiving one or more query terms of a search of multiple databases including the one or more databases from a second source different than the one or more databases and different than the first source; and
comparing the one or more query terms with the implicit metadata.

Yao teaches in paragraph [0055] that “Metadata is indexed,” where the “entity names” are creator-provided metadata and “name misspellings” are implicit metadata. Yao teaches that the implicit metadata is automatically extracted from a request to use the one or more databases by extracting “names that have been misspelled by the users entering the search queries,” where the “search queries” are requests to use the one or more databases. Yao further teaches receiving query terms of a search and comparing the query terms with the implicit metadata in paragraph [0056], where “search query is received . . . Based on the analysis, an entity's name is identified in the search query.”
Yao does not explicitly teach a search of multiple databases, because Yao instead teaches only searching “names metadata” (see [0057]). However, Polo-Malouvier teaches a search of multiple databases in 6:34-65, where the multiple “indexed fields” are multiple databases.
Yao in view of Palo-Malouvier does not teach
responsive to comparing the query terms, determining a ranking of the one or more databases based on the comparison of the one or more query terms with the implicit metadata; and
transmitting, via a data store management system, the determined ranking of the one or more databases to the second source from which the one or more query terms were received.

Although Yao teaches in paragraph [0057] to “identify and rank search results,” the search results taught by Yao are the entity names and not the one or more databases, as recited. Palo-Malouvier also teaches to rank “reports” in 7:59-8:2. However, the ranked reports taught by 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kristopher Andersen/Primary Examiner, Art Unit 2158